KUNKLE, J.
Epitomized Opinion
This was an action to recover for alleged negligence in the use of a gas jet. The petition alleged that the curtains of the defendant were set on fire by a gas jet in the defendant’s apartment. The negligence charged was the leaving the curtains hang too near this gas jet so that they were blown against the jet and set on fire. The second cause of action set forth that the defendant forcibly took control and possession of personal property located in said apartment belonging to the plaintiff. Both causes of action contained an averment that the defendant was indebted to the plaintiff in a certain sum. To this amended petition a general demurrer was filed. The trial court sustained the demurrer, whereupon plaintiff prosecuted error. In reversing the judgment, the Court of Appeals held:
1. While the cause of action set forth in the amended petition were poorly and improperly pleaded, yet the petition was good as against the gneeral demurrer.